Citation Nr: 1711642	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  10-16 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for major depressive disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1991 to February 1996.

This matter comes before the Board of Veterans Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a rating increase for the Veteran's service-connected major depressive disorder. 

In October 2013, the Board remanded the Veteran's claim for further development.  


FINDING OF FACT

In July 2016, the Veteran failed, without good cause, to report for a scheduled examination that was necessary to decide her claim for an increased rating for major depressive disorder.


CONCLUSION OF LAW

The claim for increased rating for major depressive disorder is denied as a matter of law. 38 C.F.R. § 3.655(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).

VA provided adequate notice in a letter sent to the Veteran in January 2014.  No additional notice is necessary.

VA has also satisfied its duty to assist regarding the claim.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim. This claim is being denied as a matter of law and the relevant facts are not in dispute. In such a case there is no further duty to assist. Livesay v. Principi, 15 Vet App 165, 178 (2001).  

II.  Legal Analysis

The Veteran was awarded service-connection for major depressive disorder and assigned an initial 30 percent evaluation in a July 1996 rating decision. A May 2004 rating decision granted a rating of 50 percent. The 50 percent rating was continued via May 2008 and November 2009 rating decisions. 

The Veteran was afforded two examinations during the course of her appeal. In an August 2009 examination the examiner diagnosed adjustment disorder with mixed anxiety and depressed mood and a borderline personality disorder. The examiner opined that neither disorder was related to an in-service disease or illness; but did not discuss whether the diagnosed conditions were related to the already service connected psychiatric disability.

The Board remanded the claim for further development in October 2013, seeking to obtain an opinion as to the extent of service connected disability. See October 2013 remand. 

At a November 2013, VA examination the examiner diagnosed only the borderline personality disorder. Although no opinion was provided as to the relationship of the personality disorder to service or the service connected disability; compensation is not payable for personality disorders. 38 C.F.R. § 3.303(c) (2016).

In July 2016, the Board remanded the appeal for another examination.

The Veteran was then scheduled for a VA examination in July 2016; but failed to report to that examination. 

When a claimant fails to report for a necessary examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. See 38 C.F.R. § 3.655 (2016).

In a July 2016 supplement statement of case ("SSOC"), VA informed the Veteran that when a claimant, without good cause, fails to report for a necessary examination in connection with a claim for increase, the claim will be denied. The RO also provided the Veteran with the provisions of 38 C.F.R. § 3.655 in both the February 2010 statement of case ("SOC") and the July 2016 SSOC, which advised her that when a claimant fails to report for an examination scheduled in conjunction with an original increased rating claim, the claim shall be denied. 

The Veteran has not presented any reason for her failure to report for the scheduled July 2016 examination. 

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court pointed out that VA must show that a claimant lacked "good cause", see 38 C.F.R. § 3.655 for failing to report for a scheduled examination. In this case, the Veteran has not provided "good cause" for her failure to report to be examined when VA so requested.

The Board's remand explained why the examination was necessary.  Previous VA examinations showed no impairment from the service connected psychiatric disability; and an increased rating would not be possible without evidence that the disability caused impairment beyond that contemplated by the 50 percent rating.

In the February 2017 Appellant's Post Remand Brief, the Veteran's representative only asserted generally that the objective evidence contained within the record supports a conclusion that the degree of disability more closely approximates the required criteria for assignment of the next higher evaluation consistent with the applicable provisions of 38 C.F.R. §§ 4.3 and 4.7, but pointed to no specific evidence that would support this contention.  The representative provided no statement of good cause for the Veteran's failure to report to her prior scheduled VA examination. 

The record does not include the notice of examination that was provided to the Veteran.  The July 2016 SSOC did; however, inform her of the finding that she had failed to report for the scheduled examination and she has not asserted that she failed to receive notice.

As explained above, the Veteran failed to report for the scheduled July 2016 VA examination without good cause. The examination was necessary and she had been put on notice of why the examination was necessary. The claim of entitlement to increased rating for major depressive disorder is therefore denied. 38 C.F.R. § 3.655.


ORDER

Entitlement to an increased rating for major depressive disorder is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


